Citation Nr: 1214314	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981 and from November 1985 to February 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in his October 2008 substantive appeal; however, he withdrew that request the next month.  

In May 2010, the Board remanded the current issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.    


FINDING OF FACT

The most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a May 2007 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and the Veteran's statements.  

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the Veteran was asked to provide information about medical providers in a May 2010 letter, VA and private medical records were obtained, and he underwent a VA mental health examination.  Although verification of the stressor concerning the medic injured in 1991 was not accomplished as requested, the Appeals Management Center (AMC) noted the stressor was consistent with the fear of hostile military or terrorist activity for purposes of the revised 38 C.F.R. § 3.304(f) (2011).  As a verified stressor is not determinative in this case, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, 
or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran asserts that he has PTSD as a result of witnessing a medic get injured in an explosion and lose his legs in April or May 1991 while stationed in Kuwait. 

In December 2007, the RO made a formal finding that there was a lack of information required to verify the Veteran's stressor in connection to his claim.  The Veteran was unable to remember the name of the medic that got injured in his company, nor did he relay any information indicating that he himself was involved in combat.  The Veteran's service personnel records were also negative for any combat medals.  

The Veteran was diagnosed with PTSD by a private licensed professional counselor in April 2007 and January 2009.  This diagnosis was based on the Veteran's report of witnessing a medic get injured in an explosion and lose his legs as well as on his report of being held up at gunpoint by German military police in 1980 during his first period of service.  The Veteran's service records are negative for any incidents of being held up at gunpoint by the military police.  

However, in light of the amendment to 38 C.F.R. § 3.304(f), the AMC determined the Veteran's stressor of the medic being injured was consistent with fear of hostile military or terrorist actions and consistent with the places, types, and circumstances of the Veteran's service.  The Veteran was scheduled for VA examination in August 2010 for the purpose of ascertaining whether his claimed stressors were adequate to support a PTSD diagnosis.  The examiner thoroughly reviewed the entire claims file and examined the Veteran.  She completed the checklist of 17 common PTSD stressors.  Of that list, the Veteran responded affirmatively to combat or war zone service, noting that he served in Iraq, Saudi Arabia and Kuwait.  He stated that he witnessed a soldier being blown up in a bunker who survived but lost his legs.  He also responded that his mother had passed away while he was in Germany in 1999.  However, when inquiring as to the stressor event the Veteran found particularly traumatic, the Veteran did not report any particularly stressful events.  Rather, he stated that he trained with the infantry and "took it as a regular job."  He indicated that he eventually got used to bombs constantly exploding nearby, even during his deployment to Operation Desert Storm.  He did not report any avoidance symptoms or persistent reexperiencing of a traumatic event.  The examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  She explained that while the Veteran continued to remember some of his experiences during the time he served in Desert Storm, his symptoms did not meet the diagnostic criteria for PTSD.  She stated that what memories the Veteran did experience did not appear to negatively affect his daily functioning.  Additionally, the examiner noted that the Veteran did not report having a response during his service in Desert Storm that involved intense fear, helplessness, or horror, nor did he report increased arousal or engaging in avoidant behaviors.  She indicated that in order to meet the criteria for PTSD, at least one of these behaviors had to be present in some form.    

Although the Veteran's private counselor diagnosed him with PTSD in April 2007 and January 2009, the Board notes that the amendment of 38 C.F.R. § 3.304(f) specifically requires a VA psychiatrist or psychologist, or contract equivalent, to confirm that the claimed stressor is adequate to support a diagnosis of PTSD.  Here, the VA psychologist, who has greater training and expertise than the private counselor, reviewed the Veteran's claims file and performed a complete examination during which the Veteran reported his stressor of seeing a soldier lose his legs in an explosion and being in a combat zone.  While the private counselor noted that the Veteran "appeared" to exhibit all of the symptoms of PTSD, the counselor noted, with regard to the stressor criterion, only that the Veteran was exposed to a traumatic event.  However, as noted by the VA examiner, the Veteran did not report having a response during Desert Storm that involved intense fear, helpless, or horror.  Rather, the Veteran reported that "took it as a regular job."  In summary, the Board finds the opinion of the VA examining psychologist to be of greater probative value as that physician has greater training and skill in evaluating mental disorders than the licensed private counselor, conducted a full examination, reviewed the claims file, and provided an adequate rationale for the opinion that the Veteran does not meet the criteria for a diagnosis of PTSD.  Moreover, the VA psychologist is authorized by regulation to provide an opinion as to the presence of PTSD based on "fear of hostile military or terrorist activity," while a counselor is not.  Accordingly, the Board assigns greater weight to the opinion of the VA examining psychologist than to the opinion of the licensed counselor.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").

To the extent that the Veteran himself believes that he currently meets the diagnostic criteria for PTSD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to a diagnosis of PTSD is not competent medical evidence, as the diagnosis of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

For the reasons set forth above, the Board finds that the most probative evidence reveals that the Veteran does not meet the diagnostic criteria for PTSD.  Accordingly, service connection for PTSD is denied. 

The Board is aware of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the U.S. Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  However, in this case, the medical evidence does not reveal a diagnosis of a mental disorder other than PTSD.  Accordingly, no further action pursuant to Clemons is warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


